

Exhibit 10.7


FORM OF PERFORMANCE-BASED RSU GRANT LETTER




Date




Name
Street Address
City, State  Zip Code


Dear Name:


American Woodmark Corporation (the “Company”) has established a program that
includes a performance based opportunity under which you may receive an Award of
restricted stock units (the “Award”).  The opportunity outlined below is based
on the achievement of certain predetermined performance metrics for fiscal
____.  The potential Award is subject to the terms set forth in this letter and
in the American Woodmark Corporation 2004 Amended and Restated Stock Incentive
Plan For Employees (the “Plan”), a copy of which is attached.  Capitalized terms
that are not defined in this letter shall have the meaning assigned to them
under the Plan.


The terms of your opportunity are as follows:


I.  
In consideration of your agreements contained in this letter, the Company has
established a plan under which you may be granted up to ________ restricted
stock units (RSU’s). Each RSU represents the right to receive one share of the
voting common stock of the Company based on the Company’s attainment of certain
performance metrics for fiscal ____.



II.  
Your plan carries the following provisions:



A.  
The Company and the Compensation Committee have approved an operating plan for
fiscal ____.



B.  
The operating plan includes three primary categories:  income statement
achievement, balance sheet management, and organizational development.



C.  
The Company and the Compensation Committee have developed specific measurements
within the three categories.  Each measurement has a low case, a base case, and
a high case.  The measurements and case values are detailed in Attachment A.



D.  
As soon as practical after the close of fiscal ____ the Compensation Committee
will evaluate Company performance based on the measurements and establish a
value earned based on achievement in each of the three categories.  While the
Committee will utilize the measurements as the basis of the evaluation, the
Committee may, in its sole discretion, consider other factors in determining the
amount of the opportunity to be granted.



E.  
At the conclusion of evaluation, the Compensation Committee will assign a
percentage earned in each of the three areas and you will receive an Award of
RSU’s that will be converted into shares of the common stock of the Company once
you meet the vesting requirement.  For example, assuming that your total
opportunity is 75 shares, a hypothetical evaluation may look as follows:

 
 
 

--------------------------------------------------------------------------------

 
 

 
Opportunity
 
Performance Achievement
 
Awarded RSU’s
 
Percent
Shares
   
Income Statement Achievement
40%
30
X
40%
=
12
             
Balance Sheet Management
40%
30
X
80%
=
24
             
Organizational Development
20%
15
X
60%
=
9
               
100%
75
     
45

 
 
F.  
The RSU’s in your Award will mature on ______ (the “Maturity Date”).  To meet
the vesting requirement and receive your full Award, you must be an employee of
the Company on the Maturity Date and must have maintained continuous employment
from _____ (“the Award Date”) through the Maturity Date.  In the event your
employment is terminated at any time for any reason other than as provided in
sections G. or H. below between the Award Date and the Maturity Date, the full
amount of your Award will be forfeited.





 
G.
In the event you become separated from the Company because of retirement, death,
disability, or termination without cause where you have satisfied the retirement
criteria set forth below, then you may receive a pro-rated portion of
the Award.  If your separation date occurs after the Compensation Committee has
completed its evaluation described in Section II.E., then you will receive the
number of shares determined by dividing the number of days between the Award
Date and your separation date, by the total number of days between the Award
Date and the Maturity Date, multiplied by the number of RSU’s of your Award. If
your separation date occurs before the Compensation Committee completes its
evaluation described in Section II.E., then the full amount of your Award will
be forfeited.



For purposes of applying this Section G., retirement, disability and cause are
defined as follows:


·  
Retirement: You separate from the Company’s employ, having attained both a) at
least ten years of service in the Company’s employ, and b) the age of 55.



·  
Disability: You become unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months, as determined by the Compensation
Committee in its reasonable discretion.



·  
Cause: Your neglect of your duty which is not corrected after 90 days’ written
notice thereof; your misconduct, malfeasance, fraud or dishonesty which
materially and adversely affects the Company or its reputation in the industry;
or your conviction of, or plea of nolo contendere to, a felony or a crime
involving moral turpitude.



 
H.
In the event of a Change of Control any time before the Maturity Date, you will
receive the full amount of the Award if, at any time on or after the date of the
Change of Control, either (i) your employment with the Company or any successor
of the Company or parent or other affiliate thereof is involuntarily terminated
by the Company (or any such successor or parent or affiliate) without cause (as
defined above) or (ii) you voluntarily terminate your employment with the
Company (or any such successor or parent or affiliate) for good reason.

 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of applying this section H., good reason and Change of Control are
defined as follows:


 
Good Reason: The occurrence of any of the following conditions without your
written consent: a reduction in your base salary; you are not in good faith
considered for an annual cash bonus; you are not in good faith considered for
other benefits that are afforded generally by the Company from time to time to
its senior personnel; the relocation of your place of your employment to a
location further than 50 miles from your current place of employment; or a
substantial diminution in your working conditions or management
responsibilities, other than on account of disability.



 
Change of Control: The occurrence of any of the following:

 
 
(i)
The acquisition by any unrelated person of beneficial ownership (as that term is
used for purposes of the Securities Exchange Act of 1934) of 50% or more of the
then outstanding shares of common stock of the Company or the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors.  The term “unrelated person” means any
person other than (x) the Company and its Subsidiaries, (y) an employee benefit
plan or trust of the Company or its Subsidiaries, and (z) a person who acquires
stock of the Company pursuant to an agreement with the Company that is approved
by the Board in advance of the acquisition, unless the acquisition results in a
Change of Control pursuant to subsection (ii) below.  For purposes of this
subsection, a “person” means an individual, entity or group, as that term is
used for purposes of the Act.





 
(ii)
Any tender or exchange offer, merger or other business combination, sale of
assets or any combination of the foregoing transactions, and the Company is not
the surviving corporation.



 
(iii)
A liquidation of the Company.



III.  
You agree, as a condition of receiving the Award to pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all
Applicable Withholding Taxes with respect to the Award.  Any distributions on
the Award as defined herein will be made with a certificate of common
shares.  Unless otherwise agreed, the Company will withhold from the Award
shares sufficient to cover all Applicable Withholding Taxes.  Should you choose
to receive the full Award in shares, no stock certificate will be issued until
the Applicable Withholding Taxes have been paid or arrangements satisfactory to
the Company have been made.



IV.  
This Award is not transferable by you except by will or by the laws of descent
and distribution.



V.  
In the event of changes in the structure of the Company, appropriate adjustments
will be made according to the Plan.



VI.  
In consideration of the grant of this Award, you agree that you will comply with
such lawful conditions as the Board of Directors or the Compensation Committee
may impose on the Award, and will perform such duties as may be assigned from
time to time by the Board of Directors or by the executive officers of the
Company operating under the authority of the Board; provided, however, that the
provisions of this sentence shall not be interpreted as affecting the right of
the Company to terminate your employment at any time.

 
 
 
 

--------------------------------------------------------------------------------

 
 
VII.  
Until the RSU’s are converted into actual shares of the Company’s stock, your
Award will not convey actual rights normally accruing to shareholders, including
but not limited to the right to participate in shareholder votes or the right to
receive dividends.



VIII.  
Timing of the Company’s payment of your Award will vary, as follows:



a.  
For employees who are continuously employed by the Company through the Maturity
Date, Award payment will occur as soon as administratively practicable (within
60 days) after the Maturity Date.



b.  
For employees who either 1) die, or 2) become disabled before the Maturity Date
but after the Compensation Committee completed its performance evaluation
described in Section II. E., payment of the Award will occur as soon as
administratively practicable (within 60 days) after the employee’s separation
date.



c.  
For employees who separate from the Company’s employ due to either 1) retirement
prior to the Maturity Date but after the Compensation Committee completed its
performance evaluation described in Section II.E., 2) termination without cause
prior to the Maturity Date and after both (x) having satisfied the retirement
criteria set forth above and (y) the Compensation Committee completed its
performance evaluation described in Section II.E., or 3) involuntary termination
without cause or good reason termination on or following the date of a Change of
Control, timing of the Award payment will depend upon whether or not the
employee is deemed to be a “Top 50 employee” of the Company as defined by
Section 409A(a)(2)(B)(i) of the Internal Revenue Code. Generally speaking,
employees who earn more than $165,000 of annual compensation may meet this
definition.



If an employee is not a Top 50 employee, then payment will occur as soon as
administratively practicable (within 60 days) after the employee’s date of
separation.


If an employee qualifies as a Top 50 employee, then payment may occur as soon as
administratively practicable (within 60 days) after the date that is six months
after the employee’s separation date.




Please sign the second copy of this letter and return it to Jon Wolk, Vice
President of Finance & CFO, American Woodmark Corporation, 3102 Shawnee Drive,
Winchester, VA 22601, to acknowledge your acceptance of the terms of this Award
and receipt of the foregoing documents.


Your signature and return of a copy of this letter shall be deemed as your
understanding and acceptance to the terms and conditions pertaining to this plan
as outlined in this letter and the attached Plan description.


American Woodmark Corporation






Kent B. Guichard
Chairman and Chief Executive Officer






Agreed to:


By ____________________________



 